United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3942
                                   ___________

United States of America,          *
                                   *
          Plaintiff–Appellee,      *
                                   * On Remand from the
    v.                             * United States Supreme Court.
                                   *
Damon Flamont Smith,               * [UNPUBLISHED]
                                   *
          Defendant–Appellant.     *
                              ___________

                             Submitted: May 29, 2008
                                Filed: July 15, 2009
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       This case is before us on remand from the Supreme Court of the United States,
which vacated the judgment previously entered and directed reconsideration of the
case in light of Begay v. United States, 128 S. Ct. 1581 (2008). Smith v. United
States, 128 S. Ct. 2049 (2008).

       Damon Flamont Smith pleaded guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g)(1). Based on Smith’s multiple prior felony
convictions for “tampering in the first degree” under Missouri state law, see Mo. Rev.
Stat. § 569.080.1(2), the district court found Smith had been convicted three times or
more of a “violent felony” as defined in 18 U.S.C. § 924(e), thus also triggering
classification as an “armed career criminal” and a sentence enhancement under U.S.
Sentencing Guidelines (“USSG”) § 4B1.4.

       All three of the convictions upon which the district court relied in determining
that Smith had the predicate violent felonies necessary to trigger an enhanced sentence
were “tampering in the first degree” by “operat[ing] an automobile . . . without the
consent of the owner.” Mo. Rev. Stat. § 569.080.1(2). While this court had
previously held that tampering convictions under Missouri law constituted violent
felonies for the purposes of 18 U.S.C. § 924(e), see United States v. Johnson, 417 F.3d
990, 997 (8th Cir. 2005), following the Supreme Court’s decision in Begay, we
revisited this precedent and determined that automobile tampering under Missouri law
is not a “crime of violence” and cannot be used as the basis for a career-offender
enhancement. See United States v. Williams, 537 F.3d 969, 975 (8th Cir. 2008); see
also id. at 971 (noting no distinction between the Guidelines’ definition of “crime of
violence” and “violent felony” under 18 U.S.C. § 924(e)(2)(B), which was the
interpretative focus of Begay, for the purposes of determining the applicability of a
career-criminal enhancement). Thus, we conclude that Smith’s convictions cannot
serve as the basis of a sentence under 18 U.S.C. § 924(e) or an armed-career criminal
classification under USSG § 4B1.4.

      Accordingly, we vacate our prior opinion and remand to the district court for
resentencing.
                     ______________________________




                                         -2-